Case 1:20-cv-24523-KMW Document 112 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   GILEAD SCIENCES, INC.; GILEAD SCIENCES
   IRELAND UC,

         Plaintiffs,

   vs.                                              CASE NO. 1:20-cv-24523-KMW

   AJC MEDICAL GROUP, INC.; et al.

             Defendants.

   __________________________________/

       DEFENDANTS, AUGUSTINE CARBON, KHADIJAH CARBON AND DOCTORS
     UNITED, INC. D/B/A DOCTORS UNITED GROUP, NOTICE OF APPEARANCE AND
                        DESIGNATION OF E-MAIL ADDRESSES

          Javier A. Reyes, Esq. of Bell Rosquete Reyes Esteban, PLLC, hereby enters his

   appearance as counsel for the Defendants, Augustine Carbon, Khadijah Carbon and

   Doctors United, Inc. d/b/a Doctors United Group, and respectfully request that all

   notices, correspondence, and pleadings, and any and all other pertinent dates

   pertaining to the above styled cause of action be forwarded to him and hereby

   designates the following e-mail addresses for purposes of receiving all filings in this

   action:

          Primary:         jreyes@brresq.com

          Alternate:   legal@brresq.com




                                               1
Case 1:20-cv-24523-KMW Document 112 Entered on FLSD Docket 11/19/2020 Page 2 of 2




                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 19, 2020 a true and correct copy

   of the foregoing was delivered to all counsel of record via CM/ECF.



                                  BELL ROSQUETE REYES ESTEBAN, PLLC
                                  999 Ponce De Leon Blvd.
                                  Suite 1120 - Penthouse
                                  Coral Gables, Florida 33134
                                  Telephone: (305) 570-1610
                                  Facsimile: (305) 570-1599
                                  Email:       jreyes@brresq.com

                                  By: /s/ Javier A. Reyes
                                  Javier A. Reyes, Esq.
                                  Florida Bar No. 688487
                                  Henry P. Bell, Esq.
                                  Florida Bar No. 90689
                                  Counsel for Defendants Augustine
                                  Carbon, Khadijah Carbon and Doctors
                                  United, Inc. d/b/a Doctors United Group




                                            2
